Mr. Justice Waterman delivered the opinioh of the Court. The attempted levy upon and sale of the stock of this corporation, organized and existing under the laws of the State of New York, was nugatory. Shares of stock can be attached only in the State creating the corporation. Cook on Stock and Stockholders, Sec. 485. nevertheless, as it is apparent that the officers of the corporation are disposed to treat the attempted sale as valid, and because of the same to refuse to recognize the rights of appellee as a stockholder, we think that a decree declaring said sale null and void upon the payment by appellee to Euss and said Reid Ice Cream Company of §135 would be proper. A person can not by decree of court be compelled to retain another in his service. Kennicott v. Leavitt, 37 Ill. App. 435; High on Injunctions, Sec. 1112. Ñ o case for restraining by injunction the sale of appellee’s note, or for awarding to appellant any damages he may have suffered by reason of any conspiracy against him, is shown. The decree of the Circuit Court commending the restoration of appellee to his former position as an employe of the Eeid Ice Cream Company, and enjoining the said company from keeping appellee out of its employment, must be reversed ; and the decree enjoining the Eeid Ice Cream Company from disposing of appellee’s note for §2,000 must be reversed. The cause is remanded to the Circuit Court with directions to reverse the entire decree, and to enter a new decree setting aside the attempted levy upon and sale of said eighteen shares of stock, and restoring appellee to all the rights therein and thereto he had prior to said attempted levy and sale, provided that appellee shall within a short day, to be fixed, pay to said Russ for said Reid Ice Cream Company the sum of $135—otherwise, to dismiss the bill. Beversed and remanded with directions. Beither party will recover costs in this court.